 



Exhibit 10.55

GENERAL CABLE CORPORATION
2000 STOCK OPTION PLAN

(Effective as of October 3, 2000)

(Amended and Restated as of July 30, 2002)

1. Purpose

     The General Cable Corporation 2000 Stock Option Plan (the “Plan”) is
intended to provide incentives which will attract, retain and motivate highly
competent persons as non-employee directors and employees of General Cable
Corporation (the “Company”) and any of its subsidiary corporations, limited
liability companies or other forms of business entities now existing or
hereafter formed or acquired (“Subsidiaries”), by providing them opportunities
to acquire shares of the common stock, par value $.01 per share, of the Company
(“Common Stock”). Furthermore, the Plan is intended to assist in aligning the
interests of the Company’s non-employee directors and employees with those of
its stockholders.

2. Administration

     a.     The Plan generally shall be administered by a committee (the
“Committee”), which shall be the Board of Directors of the Company (the
“Board”), or, once established, a committee or subcommittee of the Board of
Directors appointed by the Board from among its members. The Committee may be
the Board’s Compensation Committee. Unless the Board determines otherwise, the
Committee shall be comprised solely of not less than two members who each shall
qualify as a (i) “Non-Employee Director” within the meaning of Rule 16b-3(b)(3)
(or any successor rule) under the Securities Exchange Act of 1934, as amended
(the “Exchange Act”) and (ii) an “outside director” within the meaning of
Section 162(m) of the Internal Revenue Code of 1986, as amended (the “Code”) and
the regulations thereunder.

     The Committee is authorized, subject to the provisions of the Plan, to
establish such rules and regulations as it deems necessary for the proper
administration of the Plan and to make such determinations and interpretations
and to take such action in connection with the Plan and any Stock Options (as
described in Section 6 below) granted as it deems necessary or advisable. All
determinations and interpretations made by the Committee shall be binding and
conclusive on all Participants (as defined in Section 3) and their legal
representatives. No member of the Board, no member of the Committee and no
employee of the Company shall be liable for any act or failure to act hereunder,
except in circumstances involving his or her bad faith, gross negligence or
willful misconduct, or for any act or failure to act hereunder by any other
member or employee or by any agent to whom duties in connection with the
administration of this Plan have been delegated. The Company shall indemnify
members of the Committee and any agent of the Committee who is an employee of
the Company, against any and

 



--------------------------------------------------------------------------------



 



all liabilities or expenses to which they may be subjected by reason of any act
or failure to act with respect to their duties on behalf of the Plan, except in
circumstances involving such person’s bad faith, gross negligence or willful
misconduct.

     b.     The Committee shall have authority to grant Stock Options to
non-employee directors and to the executive officers of the Company (“Executive
Officers”). The Chief Executive Officer shall have the authority to determine
and grant Stock Options to employees of the Company and its Subsidiaries who are
not Executive Officers and to take all necessary administrative actions required
to implement his actions under the Plan. With respect to Stock Options proposed
for groups of employees, the Chief Executive Officer shall make recommendations
to the Committee on the aggregate amount of Stock Options and the eligible
Participants and the Committee shall have the authority to change or modify the
aggregate amount of such Stock Options. Notwithstanding the foregoing, during
the three-year period commencing on the date the Plan is adopted, at least a
majority of the shares of Common Stock underlying Stock Options awarded under
the Plan must be awarded to employees who are not officers or directors of the
Company.

     c.     The Committee may delegate to one or more of its members, or to one
or more agents, such administrative duties as it may deem advisable, and the
Committee, or any person to whom it has delegated duties as aforesaid, may
employ one or more persons to render advice with respect to any responsibility
the Committee or such person may have under the Plan. The Committee may employ
such legal or other counsel, consultants and agents as it may deem desirable for
the administration of the Plan and may rely upon any opinion or computation
received from any such counsel, consultant or agent. Expenses incurred by the
Committee in the engagement of such counsel, consultant or agent shall be paid
by the Company, or the Subsidiaries or affiliate whose employees have benefited
from the Plan, as determined by the Committee. The Chief Executive Officer in
administering the Plan may obtain and rely upon opinions or computations from
counsel, consultants or agents and the Company will pay all expenses incurred in
connection with such consultations, advice or computations.

3. Participants

     For the purposes of the Plan, “Participants” shall mean the following
persons who are eligible to receive Stock Options under the Plan: (i) such
non-employee directors as the Committee in its sole discretion may designate
from time to time to receive Stock Options under the Plan, and (ii) certain
employees of the Company and its Subsidiaries who are “exempt employees” as
defined under the Fair Labor Standards Act of 1938 (“Exempt Employees”) whom the
Committee may designate as Participants from time to time, provided that at all
times more than 50% of all Exempt Employees are designated as Participants.
Designation of a Participant to receive a Stock Option in any year shall not
require the Committee or the Chief Executive Officer

-2-



--------------------------------------------------------------------------------



 



as applicable to designate such person to receive a Stock Option in any other
year or, once designated, a Stock Option with terms identical to those of a
Stock Option as granted to the Participant in any other year. The Committee or
the Chief Executive Officer as applicable shall consider such factors as they
deem pertinent in selecting Participants and in determining the type and amount
of their respective Stock Options.

4. Stock Option Agreements

     Stock Options shall be evidenced by agreements (which need not be
identical) in such forms as the Committee or the Chief Executive Officer may
from time to time approve; provided, however, that in the event of any conflict
between the provisions of the Plan and any such agreements, the provisions of
the Plan shall prevail.

5. Common Stock Available Under the Plan

     a.     Shares Available. The aggregate number of shares of Common Stock
that may be subject to Stock Options granted under this Plan shall be 1,500,000
shares of Common Stock, which may be authorized and unissued or treasury shares,
subject to any adjustments made in accordance with Section 7 below.

     b.     Maximum Individual Limit. The maximum number of shares of Common
Stock with respect to which Stock Options may be granted to any individual
Participant under the Plan during the term of the Plan shall not exceed 250,000
shares (subject to adjustments made in accordance with Section 7 below).

     c.     Shares Underlying Stock Options That Again Become Available. Any
shares of Common Stock subject to a Stock Option, which for any reason are
cancelled, terminated without having been exercised, forfeited, settled in cash
or delivered to the Company as part or full payment for the exercise of a Stock
Option, shall again be available for Stock Options under the Plan. The preceding
sentence shall apply only for purposes of determining the aggregate number of
shares of Common Stock subject to Stock Options, but shall not apply for
purposes of determining the maximum number of shares of Common Stock subject to
Stock Options that any individual Participant may receive.

6. Stock Options

     a.     In General. The Committee is authorized to grant Stock Options to
non-employee directors and key employees of the Company who are Executive
Officers and shall, in its sole discretion, determine such non-employee
directors and Executive Officers who will receive Stock Options and the number
of shares of Common Stock underlying each Stock Option. The Chief Executive
Officer is authorized to grant Stock Options to employees of the Company and any
of its Subsidiaries who are not Executive Officers and shall in his discretion
determine such persons and the number

-3-



--------------------------------------------------------------------------------



 



of shares of Common Stock underlying each Stock Option. Notwithstanding the
foregoing, during the three-year period commencing on the date the Plan is
adopted, at least a majority of the shares of Common Stock underlying Stock
Options awarded under the Plan must be awarded to employees who are not officers
or directors of the Company. Stock Options must be Stock Options which do not
qualify as incentive stock options within the meaning of Section 422 of the
Code. The Committee or the Chief Executive Officer may grant to any Participant
one or more Stock Options. Each Stock Option shall be subject to such terms and
conditions consistent with the Plan as the Committee or the Chief Executive
Officer may impose from time to time. In addition, each Stock Option shall be
subject to the following limitations set forth in this Section 6.

     b.     Exercise Price. Each Stock Option granted hereunder shall have such
per-share exercise price as the Committee may determine on the date of grant;
provided, however, that the per-share exercise price shall not be less than 100
percent of the Fair Market Value (as defined in Section 12 below) of the Common
Stock on the date the option is granted.

     c.     Payment of Exercise Price. The Stock Option exercise price may be
paid in cash or, at the discretion of the Committee or the Chief Executive
Officer, by the delivery of shares of Common Stock then owned by the Participant
for at least six months, by the withholding of shares of Common Stock for which
a Stock Option is exercisable, or by a combination of these methods. At the
discretion of the Committee or the Chief Executive Officer, a payment may also
be made by delivering a properly executed exercise notice to the Company
together with a copy of irrevocable instructions to a broker to deliver promptly
to the Company the amount of sale or loan proceeds to pay the exercise price. To
facilitate the foregoing, the Company may enter into agreements for coordinated
procedures with one or more brokerage firms. The Committee or the Chief
Executive Officer may prescribe any other method of paying the exercise price
that it determines to be consistent with applicable law and the purpose of the
Plan, including, without limitation, in lieu of the exercise of a Stock Option
by delivery of shares of Common Stock then owned by a Participant for at least
six months, providing the Company with a notarized statement attesting to the
number of shares owned, where upon verification by the Company, the Company
would issue to the Participant only the number of incremental shares to which
the Participant is entitled upon exercise of the Stock Option. In determining
which methods a Participant may utilize to pay the exercise price, the Committee
or the Chief Executive Officer may consider such factors as they determine are
appropriate.

     d.     Exercise Period. Stock Options granted under the Plan shall be
exercisable at such time or times and subject to such terms and conditions as
shall be determined by the Committee or the Chief Executive Officer; provided,
however, that no Stock Option shall be exercisable later than ten years after
the date it is granted. All Stock Options shall terminate at such earlier times
and upon such conditions or

-4-



--------------------------------------------------------------------------------



 



circumstances as the Committee or the Chief Executive Officer shall, in their
discretion, set forth in such option agreement on the date of grant.

7. Adjustment Provisions

     If there shall be any change in the Common Stock of the Company, through
merger, consolidation, reorganization, recapitalization, stock dividend, stock
split, reverse stock split, split up, spinoff, combination of shares, exchange
of shares, dividend in kind or other like change in capital structure or
distribution (other than normal cash dividends) to stockholders of the Company,
an adjustment shall be made to each outstanding Stock Option such that each such
Stock Option shall thereafter be exercisable for such securities, cash and/or
other property as would have been received in respect of the Common Stock
subject to such Stock Option had such Stock Option been exercised in full
immediately prior to such change or distribution, and such an adjustment shall
be made successively each time any such change shall occur. In addition, in the
event of any such change or distribution, in order to prevent dilution or
enlargement of Participants’ rights under the Plan, the Committee or the Chief
Executive Officer shall have the authority to adjust, in an equitable manner,
the number and kind of shares that may be issued under the Plan, the number and
kind of shares subject to outstanding Stock Options, the exercise price
applicable to outstanding Stock Options, and the Fair Market Value of the Common
Stock and other value determinations applicable to outstanding Stock Options.
Appropriate adjustments may also be made by the Committee or the Chief Executive
Officer in the terms of any Stock Options under the Plan to reflect such changes
or distributions and to modify any other terms of outstanding Stock Options on
an equitable basis.

8. Change In Control

     a.     Accelerated Vesting. Notwithstanding any other provision of this
Plan, if there is a Change in Control of the Company (as defined in Section 8(b)
below), the Committee or the Chief Executive Officer, in their discretion, may
take such actions as they deem appropriate with respect to outstanding Stock
Options, including, without limitation, accelerating the exercisability, vesting
and/or payout of such Stock Options.

     b.     Definition. For purposes of this Section 8, (i) if there is an
employment agreement or a change-in-control agreement between the Participant
and the Company or any of its Subsidiaries in effect, “Change in Control” shall
have the same definition as the definition of “change in control” contained in
such employment agreement or change-in-control agreement, or (ii) if “Change in
Control” is not defined in such employment agreement or change-in-control
agreement, or if there is no employment agreement or change-in-control agreement
between the Participant and the Company or any of its Subsidiaries in effect, a
“Change in Control” of the Company shall be deemed to have occurred upon any of
the following events:

-5-



--------------------------------------------------------------------------------



 





  (1)   any person or other entity (other than any of the Company’s Subsidiaries
or any employee benefit plan sponsored by the Company or any of its
Subsidiaries) including any person as defined in Section 13(d)(3) of the
Securities Exchange Act of 1934, as amended (the “Exchange Act”), becomes the
beneficial owner, as defined in Rule 13d-3 under the Exchange Act, directly or
indirectly, of more than 35 percent of the total combined voting power of all
classes of capital stock of the Company normally entitled to vote for the
election of directors of the Company (the “Voting Stock”);     (2)   the
stockholders of the Company approve the sale of all or substantially all of the
property or assets of the Company and such sale occurs;     (3)   the Company’s
Common Stock shall cease to be publicly traded (other than a suspension of
trading that lasts for a short period of time);     (4)   the stockholders of
the Company approve a consolidation or merger of the Company with another
corporation (other than with any of the Company’s Subsidiaries), the
consummation of which would result in the shareholders of the Company
immediately before the occurrence of the consolidation or merger owning, in the
aggregate, less than 60 percent of the Voting Stock of the surviving entity, and
such consolidation or merger occurs; or     (5)   a change in the Company’s
Board occurs with the result that the members of the Board on the Effective Date
(as defined in Section 19(a) below) of the Plan (the “Incumbent Directors”) no
longer constitute a majority of such Board, provided that any person becoming a
director (other than a director whose initial assumption of office is in
connection with an actual or threatened election contest or the settlement
thereof, including but not limited to a consent solicitation, relating to the
election of directors of the Company) whose election or nomination for election
was supported by two-thirds (2/3) of the then Incumbent Directors shall be
considered an Incumbent Director for purposes hereof.

Notwithstanding anything contained in the Plan to the contrary, a Change in
Control of the Company shall not include an initial public offering of the
Company.

     c.     Cashout. The Committee or the Chief Executive Officer, in their
discretion, may determine that, upon the occurrence of a Change in Control of
the

-6-



--------------------------------------------------------------------------------



 



Company, each Stock Option outstanding hereunder shall terminate within a
specified number of days after notice to the holder, and such holder shall
receive, with respect to each share of Common Stock subject to such Stock
Option, an amount equal to the excess of the Fair Market Value of such shares of
Common Stock immediately prior to the occurrence of such Change in Control over
the exercise price per share of such Stock Option; such amount to be payable in
cash, in one or more kinds of property (including the property, if any, payable
in the transaction) or in a combination thereof, as the Committee or the Chief
Executive Officer, in their discretion, shall determine.

9. Termination of Employment

     a.     Subject to any written agreement between the Participant and the
Company or any of its Subsidiaries, if a Participant’s employment is terminated
due to death or disability:



  (1)   all unexercisable Stock Options held by the Participant on the date of
the Participant’s death or the date of the termination of his or her employment,
as the case may be, shall immediately become exercisable as of such date and
shall remain exercisable until the earlier of (i) the end of the one-year period
following the date of the Participant’s death or the date of the termination of
his or her employment, as the case may be, or (ii) the date the Stock Option
would otherwise expire; and     (2)   all exercisable Stock Options held by the
Participant on the date of the Participant’s death or the date of the
termination of his or her employment, as the case may be, shall remain
exercisable until the earlier of (i) the end of the one-year period following
the date of the Participant’s death or the date of the termination of his or her
employment, as the case may be, or (ii) the date the Stock Option would
otherwise expire.

     b.     Subject to any written agreement between the Participant and the
Company or any of its Subsidiaries, if a Participant’s employment is terminated
by the Company for Cause (as defined in Section 9(e) below), all exercisable and
all unexercisable Stock Options held by the Participant on the date of the
termination of his or her employment for Cause shall immediately be forfeited by
such Participant as of such date.

     c.     Subject to any written agreement between the Participant and the
Company or any of its Subsidiaries, if a Participant’s employment is terminated
for any reason other than for Cause or other than due to death or disability:

-7-



--------------------------------------------------------------------------------



 





  (1)   all unexercisable Stock Options held by the Participant on the date of
the termination of his or her employment shall immediately be forfeited by such
Participant as of such date; and     (2)   all exercisable Stock Options held by
the Participant on the date of the termination of his or her employment shall
remain exercisable until the earlier of (i) the end of the 90-day period
following the date of the termination of the Participant’s employment or
(ii) the date the Stock Option would otherwise expire.

     d.     Notwithstanding anything contained in the Plan to the contrary, the
Committee or the Chief Executive Officer may, in their sole discretion, provide
that:



  (1)   any or all unexercisable Stock Options held by the Participant on the
date of the Participant’s death and/or the date of the termination of his or her
employment shall immediately become exercisable as of such date and shall remain
exercisable until a date that occurs on or prior to the date the Stock Option is
scheduled to expire; and/or     (2)   any or all exercisable Stock Options held
by the Participant on the date of the Participant’s death and/or the date of the
termination of his or her employment shall remain exercisable until a date that
occurs on or prior to the date the Stock Option is scheduled to expire.

     e.     For purposes of this Section 9, (i) if there is an employment
agreement between the Participant and the Company or any of its Subsidiaries in
effect, “Cause” shall have the same definition as the definition of “cause”
contained in such employment agreement; or (ii) if “Cause” is not defined in
such employment agreement or if there is no employment agreement between the
Participant and the Company or any of its Subsidiaries in effect, “Cause” shall
include, but is not limited to:

-8-



--------------------------------------------------------------------------------



 





  (1)   any willful and continuous neglect of or refusal to perform the
employee’s duties or responsibilities with respect to the Company or any of its
Subsidiaries, insubordination, dishonesty, gross neglect or willful malfeasance
by the Participant in the performance of such duties and responsibilities, or
the willful taking of actions which materially impair the Participant’s ability
to perform such duties and responsibilities, or any serious violation of the
rules or regulations of the Company;     (2)   the violation of any local, state
or federal criminal statute, including, without limitation, an act of dishonesty
such as embezzlement, theft or larceny;     (3)   intentional provision of
services in competition with the Company or any of its Subsidiaries, or
intentional disclosure to a competitor of the Company or any of its Subsidiaries
of any confidential or proprietary information of the Company or any of its
Subsidiaries; or     (4)   any similar conduct by the Participant with respect
to which the Company determines in its discretion that the Participant has
terminated employment under circumstances such that the payment of any
compensation attributable to any Stock Option granted under the Plan would not
be in the best interest of the Company or any of its Subsidiaries.

10. Transferability

     Each Stock Option granted under the Plan to a Participant which is subject
to restrictions on transferability and/or exercisability shall not be
transferable otherwise than by will or the laws of descent and distribution,
and/or shall be exercisable, during the Participant’s lifetime, only by the
Participant. In the event of the death of a Participant, each Stock Option
theretofore granted to him or her shall be exercisable during such period after
his or her death as the Committee or the Chief Executive Officer shall, in their
discretion, set forth in such option on the date of grant and then only by the
executor or administrator of the estate of the deceased Participant or the
person or persons to whom the deceased Participant’s rights under the Stock
Option shall pass by will or the laws of descent and distribution.
Notwithstanding the foregoing, at the discretion of the Committee or the Chief
Executive Officer, a Stock Option may permit the transferability of such Stock
Option by a Participant solely to members of the Participant’s immediate family
or trusts or family partnerships for the benefit of such persons, subject to any
restriction included in the Stock Option agreement.

11. Other Provisions

-9-



--------------------------------------------------------------------------------



 



     Stock Options granted under the Plan may also be subject to such other
provisions (whether or not applicable to the Stock Option granted to any other
Participant) as the Committee or the Chief Executive Officer determines on the
date of grant to be appropriate, including, without limitation, for the
installment purchase of Common Stock under Stock Options, to assist the
Participant in financing the acquisition of Common Stock, for the forfeiture of,
or restrictions on resale or other disposition of, Common Stock acquired under
any form of Stock Option, for the acceleration of exercisability or vesting of
Stock Options in the event of a change in control of the Company, for the
payment of the value of Stock Options to Participants in the event of a change
in control of the Company, or to comply with federal and state securities laws,
or understandings or conditions as to the Participant’s employment in addition
to those specifically provided for under the Plan. In addition, except as
otherwise provided herein, a Participant may defer receipt or payment of any
Stock Option granted under this Plan, in accord with the terms any deferred
compensation plan or arrangement of the Company.

12. Fair Market Value

     For purposes of this Plan and any Stock Options granted hereunder, Fair
Market Value shall be (i) the closing price of the Common Stock on the date of
calculation (or on the last preceding trading date if Common Stock was not
traded on such date) if the Common Stock is readily tradeable on a national
securities exchange or other market system or (ii) if the Common Stock is not
readily tradeable, the amount determined in good faith by the Committee or the
Chief Executive Officer as the fair market value of the Common Stock.

13. Withholding

     All payments or distributions of Stock Options made pursuant to the Plan
shall be net of any amounts required to be withheld pursuant to applicable
federal, state and local tax withholding requirements. If the Company proposes
or is required to distribute Common Stock pursuant to the Plan, it may require
the recipient to remit to it or to the corporation that employs such recipient
an amount sufficient to satisfy such tax withholding requirements prior to the
delivery of any certificates for such Common Stock. In lieu thereof, the Company
or the employing corporation shall have the right to withhold the amount of such
taxes from any other sums due or to become due from such corporation to the
recipient as the Committee or the Chief Executive Officer shall prescribe. The
Committee or the Chief Executive Officer may, in their discretion, and subject
to such rules as it may adopt (including any as may be required to satisfy
applicable tax and/or non-tax regulatory requirements), permit an optionee to
pay all or a portion of the federal, state and local withholding taxes arising
in connection with any Stock Option consisting of shares of Common Stock by
electing to have the Company withhold shares of Common Stock having a Fair
Market Value equal to the amount of tax to be withheld, such tax calculated at
rates required by statute or regulation.

-10-



--------------------------------------------------------------------------------



 



14. Tenure

     A Participant’s right, if any, to continue to serve the Company as a
director, officer, employee, or otherwise, shall not be enlarged or otherwise
affected by his or her designation as a Participant under the Plan.

15. Unfunded Plan

     Participants shall have no right, title, or interest whatsoever in or to
any investments which the Company may make to aid it in meeting its obligations
under the Plan. Nothing contained in the Plan, and no action taken pursuant to
its provisions, shall create or be construed to create a trust of any kind, or a
fiduciary relationship between the Company and any Participant, beneficiary,
legal representative or any other person. To the extent that any person acquires
a right to receive payments from the Company under the Plan, such right shall be
no greater than the right of an unsecured general creditor of the Company. All
payments to be made hereunder shall be paid from the general funds of the
Company and no special or separate fund shall be established and no segregation
of assets shall be made to assure payment of such amounts except as expressly
set forth in the Plan. The Plan is not intended to be subject to the Employee
Retirement Income Security Act of 1974, as amended.

16. No Fractional Shares

     No fractional shares of Common Stock shall be issued or delivered pursuant
to the Plan or any Stock Option. The Committee or the Chief Executive Officer
shall determine whether cash, or Stock Options, or other property shall be
issued or paid in lieu of fractional shares or whether such fractional shares or
any rights thereto shall be forfeited or otherwise eliminated.

     17.     Duration, Amendment and Termination

     No Stock Option shall be granted more than ten years after the Effective
Date; provided, however, that the terms and conditions applicable to any Stock
Option granted prior to such date may thereafter be amended or modified by
mutual agreement between the Company and the Participant or such other persons
as may then have an interest therein. Also, by mutual agreement between the
Company and a Participant hereunder, under this Plan or under any other present
or future plan of the Company, Stock Options may be granted to such Participant
in substitution and exchange for, and in cancellation of, any Stock Options
previously granted such Participant under this Plan, or any other present or
future plan of the Company. The Board may amend the Plan from time to time or
suspend or terminate the Plan at any time. However, no action authorized by this
Section 17 shall reduce the amount of any existing Stock Option or change the
terms and conditions thereof without the

-11-



--------------------------------------------------------------------------------



 



Participant’s consent. No amendment of the Plan shall modify the requirements as
to eligibility for Stock Options under the Plan.

18. Governing Law

     This Plan, Stock Options granted hereunder and actions taken in connection
herewith shall be governed and construed in accordance with the laws of the
Commonwealth of Kentucky (regardless of the law that might otherwise govern
under applicable Kentucky principles of conflict of laws).

19. Effective Date

     a.     The Plan shall be effective as of the date on which the Plan is
adopted by the Board (the “Effective Date”).

     b.     This Plan shall terminate on the 10th anniversary of the Effective
Date unless sooner terminated by the Board.

-12-